Citation Nr: 0004849	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  93-11 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

Entitlement to an increased rating for residuals of a 
fracture of the mandible, currently evaluated 30 percent 
disabling.  

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from January 1971 to August 
1971.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, in 
February 1991 which denied increased ratings for the 
veteran's several service-connected disabilities.  A rating 
decision in October 1992 denied, inter alia, a total 
disability rating based on individual unemployability.  

In May 1993, a hearing was held at the RO before C.W. 
Symanski, who is a member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).  

The Board Remanded the case in October 1995 for further 
development of the record.  In June 1998, the Board issued a 
decision that addressed several of the issues on appeal, but 
Remanded the issue concerning an increased rating for the 
service-connected mandibular fracture for an additional 
examination and for consideration of both the old and the 
revised rating criteria for dental/oral disabilities, and 
deferred consideration of the issue relating to a total 
disability rating based on individual unemployability.  The 
actions requested in the Board's Remand having been 
completed, the case is now ready for final appellate 
consideration.  


FINDINGS OF FACT

1.  Residuals of a fracture of the mandible are manifested by 
inter-incisal range of 36mm and lateral mandibular excursion 
of 3mm, and severe impairment of masticatory function, 
including significant pain.  

2.  Service connection is in effect for postoperative 
residuals of a fractured right mandible, rated 30 percent 
disabling; paralysis of the seventh cranial nerve, evaluated 
20 percent disabling; postoperative residuals of a 
patellectomy and meniscectomy of the right knee, rated 
20 percent disabling; postoperative residuals of a 
meniscectomy of the left knee, with patellar shaving, 
evaluated 10 percent disabling; traumatic deviated nasal 
septum, rated 10 percent disabling; headaches as a result of 
a head injury, rated 10 percent disabling; scars of the face, 
evaluated 10 percent disabling; right trigeminal nerve 
paresthesia, rated 10 percent disabling; left trigeminal 
nerve paresthesia, evaluated 10 percent disabling; residuals 
of a right ankle fracture, noncompensably disabling; and a 
tracheostomy scar, noncompensably disabling.  A combined 
80 percent rating has been assigned.  

3.  The veteran is not precluded from obtaining and retaining 
substantially gainful employment due to his service-connected 
disabilities.  


CONCLUSIONS OF LAW

1.  Residuals of a fracture of the mandible are not more than 
30 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.10, and Code 9903 (1999).  

2.  The veteran is not individually unemployable due to 
service-connected disabilities.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.340, 3.341, 4.1, 4.2, 4.15, 4.16, 4.19 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The records show that the veteran was thrown from a Brahma 
bull during a rodeo during service in 1971.  He was kicked in 
the face by the bull and sustained multiple injuries as a 
result, including fractures of his mandible and nasal septum 
and injury to his right knee.  As a result, he developed a 
deviated nasal septum, trigeminal nerve paresthesia, and 
healed scars around his face.  In addition, the mandible 
fracture caused difficulty with mastication, and the knee 
injury required a patellectomy and meniscectomy and resulted 
in muscle weakness and instability of the knee joint.  

Rating decisions in September 1971 and December 1972 granted 
service connection for 1) postoperative residuals of a 
patellectomy and meniscectomy of the right knee, with marked 
quadriceps weakness and severe instability, rated 30 percent 
disabling, 2) postoperative residuals of a fracture of the 
right mandible, with loss of mastication and weight loss, 
rated 30 percent disabling, 3) a traumatic deviated septum, 
evaluated 10 percent disabling, 4) moderately disfiguring 
scars of the face, rated 10 percent disabling, 5) paresthesia 
of the trigeminal nerve, evaluated 10 percent disabling, and 
6) a healed tracheostomy scar, rated 0 percent disabling, for 
a combined schedular evaluation of 60 percent.  

The records show that, by 1973, the veteran was able to chew 
all kinds of food, he had gained approximately 10 pounds, and 
his sense of taste had returned.  He stated that his jaw 
symptoms had improved considerably.  A rating decision in 
June 1973 reduced the rating for the mandible fracture to 
10 percent disabling.  

In 1972, the veteran fell when his right knee gave out and he 
injured his left knee, tearing the lateral meniscus.  He 
subsequently underwent arthroscopic surgery on the left knee.  
A Board decision in April 1976 granted service connection for 
the left knee disability and the RO assigned a 20 percent 
rating for that disability.  

During a VA hospitalization in 1978, the veteran fell and 
sustained a severe sprain and/or fracture of his right ankle.  
The records do not reflect any significant residuals of the 
injury, however.  A rating decision in 1978 granted service 
connection for residuals of a right ankle fracture and 
assigned a noncompensable evaluation for the disability.  

Because of continued pain on the left side of the veteran's 
face, eye, and forehead and the clinical finding of a 
displaced left mandibular meniscus, the meniscus was 
surgically removed and replaced with a Teflon implant in 
1985.  Due to persistent severe facial pain, the Teflon 
implant was replaced with a Silastic implant. On VA 
compensation examination he reported that he was on a soft 
diet because of his inability to masticate and that he 
couldn't comb his hair due to pain.  He also complained of 
pain in his left ear, as well as constant pain in the left 
temporomandibular area and pain and paresthesia around his 
left eye.  In addition, it was noted that he could not close 
his left eye.  A rating decision in 1986 increased the rating 
for the mandible fracture to 30 percent and also granted 
service connection for paralysis of the seventh cranial 
nerve, with a 20 percent evaluation.  

In July 1986, the veteran was again hospitalized because of 
severe, continued pain in the left temporomandibular area.  
During that hospitalization, the Silastic implant was 
removed.  Postoperatively, he did well and had minimal 
complaints of pain.  

A VA dental examiner wrote in June 1988 that the veteran had 
noted increased popping in his jaw over the previous year and 
also increased pain in the jaw.  The examiner stated that the 
veteran was missing his left temporomandibular joint (TMJ) 
meniscus and the right meniscus was deteriorating.  He stated 
that the veteran would eventually need total joint 
replacement.  At that time, he was able to open his mouth 11/2 
inches between incisal edges and had moderate movement in 
lateral and excursive modes, but with marked crepitus and 
discomfort.  

The veteran was hospitalized in October 1989 for evaluation 
of TMJ pain; during that hospitalization, arthroscopy of the 
right TMJ was performed.  He was again hospitalized in March 
1990 for lavage of his left TMJ.  A VA neurological examiner 
noted in August 1990 that he had had headaches which had 
decreased from 1977 to 1983, but had increased since 1983.  
He had reportedly had severe episodes that had led to 
syncope.  The examiner indicated that he had both post-
traumatic headaches and musculoskeletal headaches and that 
the syncope was probably vasovagal in origin, secondary to 
the headaches.  On examination, cranial nerves II through XII 
were noted to be intact and muscle strength was 5/5.  There 
was decreased sensation in the right arm secondary to trauma 
to the right shoulder, apparently in either a motor vehicle 
or an industrial accident.  

On VA compensation examination in October and November 1990, 
an orthopedic examiner noted that the veteran had complained 
of occasional left knee dwelling and of his right knee giving 
way and being unable to support his weight, making it 
dangerous for him to lift heavy objects.  On examination of 
the right knee, there was crepitus and some limitation of 
flexion, with mild pain at the limits of motion, but no 
ligamentous laxity or instability.  Examination of the left 
knee revealed no swelling and slight limitation of flexion.  
There was no instability of the left knee and no pain to 
palpation about the knee.  An ear, nose, and throat (ENT) 
examiner noted the veteran's facial and tracheostomy scars 
and decreased trigeminal sensation bilaterally, as well as 
external nasal deformity and nasal septal deviation 
internally.  

The oral/maxillofacial examiner in November 1990 noted the 
veteran's complaint of continuous left temporomandibular 
joint pain (and occasionally on the right side) and 
crepitation since 1986, despite treatment with a TENS unit, 
medication, heat, and a soft diet.  Examination revealed 
approximately 40 percent of right lateral excursion with 
pain; left lateral excursion was approximately 100 percent 
with pain.  Vertical opening of the veteran's mouth was 
possible to 35mm.  Protrusive excursion was normal with pain.  
There was no interference with speech, but the veteran was 
unable to chew hard foods.  The mandible was displaced 4mm to 
the right of midline.  The examiner recorded the veteran's 
various facial scars and indicated that there was some left 
periocular weakness and right lower lid lag.  Bone loss in 
the left TMJ due to degenerative joint disease was noted.  
The examiner reported numbness in the right and left lower 
lip, chin, the left cheek, and the left preauricular area-in 
the distribution of the fifth cranial nerve-but no sensory 
deficits in the seventh cranial nerve.  

In September 1991, a VA orthopedic clinic physician 
recommended that, because of the veteran's knee disabilities, 
he should avoid strenuous physical activities, especially 
those involving carrying heavy objects and squatting, as well 
as longer periods of walking and standing.  He concluded that 
a sedentary type of work would be preferable.  

During a VA clinic visit in October 1991, the veteran 
reported that his right knee gave out frequently, causing him 
to fall.  Another examiner in October 1991 indicated that he 
walked with a limp using a cane.  

The veteran wrote in January 1992, describing his various 
disabilities.  He stated that he could no longer work as a 
brick layer because of his right shoulder, back, knees, and 
dizziness and that he had been turned down for a job at the 
Post Office because of his knees.  He also indicated that 
when he tried working as a building inspector, his right knee 
gave out and he fell, injuring his head.  

In December 1991, the veteran filed a claim for a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  He reported at that time 
that he had received a GED and had work experience as a brick 
layer and, briefly, working in blueprints and job estimating.  
He stated that he was last employed full time in May 1990.  

On VA examination in April 1992, the veteran reported that he 
had been unemployed since 1988, although he did care for a 
few horses at times.  He was unable to work as a brick layer 
any longer because of insecurity about his knees and knee 
pain and resultant falls.  The examiner stated that walking 
was "good" and the veteran was able to do deep knee bends, 
but with some complaint of knee pain, particularly on the 
left.  No knee instability or swelling was found.  Range of 
right knee motion was from 0 to 135 degrees and in the left 
knee it was 0 to 140 degrees.  Straight leg raise testing 
produced some low back discomfort and left knee discomfort.  
There was some mild sensory diminution over the medial left 
calf and foot.  Forward back flexion was possible to within 6 
inches of the floor, with discomfort only across the lower 
back.  Back motion was limited only in forward flexion-to 
50 degrees.  Motion in all other axes was normal.  The 
examiner recommended that the veteran avoid strenuous 
activities, as well as activities involving lifting and 
carrying of weights.  A neurological examiner noted the 
veteran's complaints of intermittent paresthesias in his face 
and numbness of the right side of his face, in addition to 
pain and numbness over his face since 1971.  The examiner 
described the veteran's facial scars and decreased sensation 
to pinprick and light touch over the right mandible.  There 
was no facial asymmetry.  Motor strength was full throughout.  
The veteran's gait was normal.  

A personal hearing was conducted before a hearing officer at 
the RO in July 1992.  The veteran testified that he had had 
increasing trouble with his right knee giving way and causing 
him to fall.  He also described having a lot of aching, as 
well as sharp pain, in both knees.  He reported that he had 
been unable to get work as a brick layer since 1988 because 
of his problems with his knees.  The veteran stated that he 
couldn't drive a truck commercially because he couldn't pass 
the physical.  He testified that he also couldn't work at the 
Post Office because of his legs.  He reported that, although 
he used to train horses, he could no longer do that because 
of his legs.  The veteran stated that he used slide-on knee 
supports and, at times, a cane.  Concerning his jaw, the 
veteran described having a lot of grinding and pain in his 
face, sometimes preventing him even from shaving.  He 
indicated that he couldn't eat hard foods, like steak, 
without getting a lot of pain.  He reported that he used a 
TENS unit that, he believed, provided some relief.  

A VA psychologist evaluated the veteran in May 1992 in 
conjunction with his application for VA Vocational 
Rehabilitation benefits.  The psychologist concluded that the 
veteran was most likely capable of success in a community 
college environment in pursuing a career in drafting, but 
noted that he had been developing his own small business and 
may no longer be pursuing vocational rehabilitation.  

A personal hearing was conducted before the undersigned 
Member of the Board at the RO in May 1993.  The veteran 
essentially reiterated his earlier testimony and statements 
regarding his knees and inability to work.  He did say that 
he had tried a number of jobs that didn't entail much 
lifting.  But they primarily were in the sales field and 
required walking, which he couldn't tolerate.  He also 
related that, although he was working with Vocational 
Rehabilitation, he had trouble with occasional blurred vision 
after reading very much.  Regarding his jaw disability, he 
stated that sometimes the pain was so bad he couldn't wear 
his dentures.  The veteran again noted that he had to eat a 
soft diet, so he could just swallow the food without much, if 
any, chewing.  He also referred to chronic problems with his 
back and a recent incident in which he fell off a wagon, 
injuring his neck and left shoulder.  He indicated that it 
was because of his back and left shoulder that he couldn't 
pass the Post Office physical.  The veteran described having 
severe headaches, sometimes so severe that he couldn't lift 
his head off the pillow.  He testified that bright lights at 
night, in particular, would initiate a headache.  Finally, he 
stated that the small business he was trying to start, which 
involved shoeing horses, didn't look promising because it 
involved a lot of lifting, which he couldn't do.  Also, he 
had not filed for Social Security disability.  

VA outpatient records dated from November 1993 to November 
1995 reflect periodic complaints concerning the veteran's 
non-service-connected back and left shoulder disorders, 
headaches and neck and back pain following a car accident, 
and evaluation for glasses, as well as complaints of pain in 
his knees, pain on mastication.  Records dated in August and 
September 1994 state that it was unlikely that the veteran 
could return to his job as a brick layer because he could not 
use proper back mechanics and so would aggravate his 
degenerative disk disease.  The examiner indicated that the 
veteran could still be gainfully employed, but would need 
vocational retraining.  Also of note is a November 1995 
report at which time the veteran denied any symptoms of pain, 
popping, or loss of motor function in either knee.  On 
examination at that time, there was full range of knee 
motion, mild crepitus, and good strength.  The record 
indicates that the veteran was at that time attempting to 
gain employment at the Post Office.  

In January and February 1996 the veteran underwent VA 
compensation examination by a number of examiners.  An 
orthopedic examiner recorded the veteran's complaints of 
increasing pain in his knees, as well as numerous complaints 
regarding his back, both shoulders, and his left elbow and 
wrist.  It was noted that the veteran agreed that he was able 
to carry out sedentary activities and normal activities of 
daily living and could work at light duty work, if available.  
On examination, he moved about easily and changed positions 
rapidly.  His gait was normal and rapid and he pivoted and 
twisted easily and without pain.  The veteran was able to 
squat to about 120 degree of knee flexion with some bilateral 
knee discomfort.  Both knees were well aligned, with no 
evidence of swelling or unusual tenderness.  The ligaments 
were stable and there was no sign of mechanical derangement 
within.  Flexion of the right knee was possible from 0 to 
130 degrees, while the left knee flexed from 0 to 
140 degrees.  The quadriceps muscles appeared well toned 
bilaterally.  The examiner commented that the veteran could 
work full time in light duty work if he possessed the 
necessary skills and had the opportunity to do so.  He 
doubted that he could return to work as a brick mason or 
similar manual labor work activity.  

A neurological examiner noted the veteran's complaints of 
numbness over the lower right and left sides of his face.  He 
denied any facial weakness.  He indicated that he was able to 
chew and speak without difficulty.  On examination, there was 
slightly decreased sensation to pinprick perorally around the 
incision site in the right maxillary and mandibular regions; 
no paresthesia was noted.  The face was symmetrical, with no 
weakness of facial muscles of mastication or either 
orbicularis oculi.  The veteran was able to whistle, chew, 
and smile without any difficulty.  No other cranial nerve 
abnormality was reported.  The examiner concluded that there 
was partial trigeminal nerve impairment, with partial facial 
numbness, but without any paresthesia.  He did not detect any 
paralysis of the seventh cranial nerve.  

The dental examiner in January 1996 reported the veteran's 
complaints of popping, clicking, and pain in the right and 
left TMJ, as well as difficulty chewing, numbness of the chin 
and upper and lower lips on the right, and generalized 
soreness of the mouth.  On examination, there was popping and 
clicking, with pain in both TMJs on opening the mouth.  The 
mandible deviated 1cm to the left on opening.  The examiner 
commented that the veteran's chronic jaw pain caused him 
difficulty eating and sleeping.  

A general medical examiner noted similar complaints an 
clinical findings.  Further, he described the veteran's 
various facial scars, indicating that they were all well 
healed.  The largest scar, however, was slightly depressed, 
although there were no contractures and no gross distortion 
of the face.  The veteran was unable to extend his right knee 
beyond 5 degrees or his left knee beyond 3 degrees.  Flexion 
of both knees was possible to 130 degrees with moderate 
discomfort.  There was generalized enlargement of both knee 
joints, but no localized tenderness.  The previously 
fractured right ankle had healed normally, without residual 
functional impairment, limitation of motion or residual 
deformity.  The nasal septal deviation was reported to be 
mild and to result in no functional limitation or airway 
obstruction.  The examiner characterized the veteran's 
mandibular disability as having a mild to moderate impact on 
his capacity for mastication.  Color photographs of the 
veteran's face show several scars, as previously reported, 
the most obvious of which extends from the right corner of 
his mouth inferiorly diagonally for approximately 3 inches to 
the inferior border of the mandible and produces moderate 
disfigurement.  

The veteran wrote in March 1996 to correct apparent 
mischaracterization of his reported symptoms by the above 
examiners.  He stated that he had sought alternative medical 
therapy, in the form of acupuncture and chiropractic 
medicine, in an attempt to alleviate his pain.  He noted that 
he had been forced to return to work as a bricklayer in order 
to have a decent standard of living, even though it was very 
hard for him.  The veteran indicated that he had been trying 
to go through VA to take classes to train him for less 
demanding work, but that VA seemed to think that areas other 
than those that interested him would be better.  He continued 
to express his desire for training for a less physically 
demanding job.  

In May 1997, opinions were obtained from VA general medical 
and ENT physicians and a dentist (the latter two examined the 
veteran in January 1996) regarding the effect of the 
veteran's various disabilities on his ability to work.  The 
ENT examiner reviewed the previous examinations and opined 
"from an ear, nose and throat point of view that there is no 
contra-indication to [the veteran's] working in many areas of 
employment and this within the limitations of his general 
systemic proprioceptive histories and surgeries."  The 
examiner noted that the veteran "was putting up hay on his 
farm and that he worked at his own pace and was able to do so 
working with brick laying, furnace work, and also working at 
his own pace and without too much difficulty."  The examiner 
concluded that the veteran would be able to "carry on some 
sort of a gainful occupation."  The general medical examiner 
also reviewed the entire record and opined that the veteran's 
"employability" should be considered to be limited to 
sedentary or office-desk type work or clerical work.  He 
stated that the veteran was "incapable of repetitive 
lifting, balancing, climbing of ladders, handling heavy 
equipment, stooping, crawling, driving a truck, etc.," due 
primarily to his orthopedic injuries, indicating that his 
other problems were "sufficiently impeding to influence his 
employability."  Finally, the dental examiner opined that 
the veteran's "previous mandibular and maxillary healed 
fractures should not interfere with his ability to work."  
He noted that if he "experiences further inability to 
masticate food properly and that interferes with his 
nutritional uptake he may not be able to work in a job that 
requires strenuous physical labor."  

In June 1998, the Board Remanded the case for an examination 
by a maxillofacial or dental specialist and for the RO to 
consider the veteran's claim under both the old and the 
revised rating criteria for dental disorders.  

A VA outpatient record dated in May 1998 indicates that the 
veteran complained of aching in both knees when the weather 
changed and that his symptoms were under good control with 
aspirin.  No pertinent abnormal clinical findings were 
recorded.  The nurse did comment that the veteran was an 
active farmer and brick layer.  A physician noted that the 
veteran's traumatic degenerative joint disease of both knees 
was stable on aspirin as needed and that his TMJ pain was 
"stable on aspirin off and on (accepted the pain)."  

In June 1998, a VA dental examination was conducted.  The 
examiner described the veteran's major facial scar as 
previously noted and indicated that there was paresthesia in 
the distribution of the trigeminal nerve.  The veteran 
reported that the most troublesome pain to him was in his 
left TMJ where "the pressure is so intense that he places a 
finger in his left ear canal to release the pressure many 
times each day."  The examiner stated that there was 
considerable loss of masticatory function.  His maximum 
interincisal opening was 36mm with TMJ popping accompanying 
the opening.  There was 3mm of lateral excursion in each 
direction with pain accompanying those movements.  The 
examiner opined that the veteran's symptoms "reduce 
mastication efficiency by 50% and with the accompanying pain, 
decreases efficiency to only 25% of normal function."  That 
examiner did not specifically comment on the effect of the 
disability on the veteran's ability to work.  

A letter from a VA Counseling Psychologist in June 1999 
states 

I agree that you should no longer pursue employment 
as a brick mason due to functional limitation 
associated with your service-connected and non-
service-connected disabilities.  However, you have 
been able to develop your own business, [], which 
seems to be compatible with your interests, 
aptitudes and physical abilities.  While not 
provided the same high hourly wage you received as 
a brick mason, this work provides a source of 
income, is consistent with your interests and 
personality, provides personal satisfaction, is 
more compatible with your physical limitations and 
restrictions, and appears to have growth potential.  
Under the circumstances, I have found you to be 
suitably employed and not entitled to specific 
vocational rehabilitation services.  

Analysis 

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Drosky v. Brown, 10 Vet. App. 251 (1997).  
The Board finds that the veteran's claim concerning this 
issue is well grounded.  In addition, there is no indication 
that there are additional, unsecured records that would be 
helpful in this case.  Therefore, the Board has no further 
duty to assist the veteran in developing his claim.  
38 U.S.C.A. § 5107(b).  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. § 4.10.  Where there is 
a question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Increased rating

In February 1994, during the pendency of the veteran's 
appeal, VA revised the criteria for evaluating dental 
disorders.  The United States Court of Appeals for Veterans 
Claims (Court) has held that when regulations concerning 
entitlement to a higher rating are changed during the course 
of an appeal, the veteran is entitled to a decision on his 
claim under the criteria which are most favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The residuals of the veteran's mandible fracture are most 
appropriately rated under the diagnostic code for nonunion of 
the mandible.  That particular diagnostic code did not change 
and provides that severe nonunion of the mandible is to be 
rated 30 percent disabling.  For moderate impairment, a 
10 percent evaluation is warranted.  The note indicates that 
the severity of impairment is dependent on the degree of 
motion and the relative loss of masticatory function.  Code 
9903.  

Diagnostic Code 9905, as in effect prior to February 1994, 
provided that, if motion of the temporomandibular 
articulation is limited to 1/4 inch (6.3mm), a 40 percent 
rating is to be assigned.  A 20 percent evaluation is 
appropriate for limitation to 1/2 inch (12.7mm).  Any definite 
lesser limitation, interfering with mastication or speech 
warrants a 10 percent rating.  Code 9905.  

Code 9905 was revised in February 1994 to provide the 
following ratings for limitation of motion of the 
temporomandibular articulation:  
	Inter-incisal range:
	0-10mm	40 percent
	11-20mm	30 percent
	21-30mm	20 percent
	31-40mm	10 percent
Limitation of lateral excursion to 4mm or less warrants a 
10 percent evaluation.  However, ratings for limited inter-
incisal movement shall not be combined with ratings for 
limited lateral excursion.  Code 9905.  

The record shows that measurement of the movement of the 
veteran's mandible has remained essentially unchanged since 
1990: the inter-incisal range is 35-36mm and lateral 
excursion is limited to 3mm in each direction.  Applying Code 
9905, no more than a 10 percent rating is warranted based on 
limitation of inter-incisal movement, under either the 
criteria in effect prior to or after February 1994.  
Alternatively, a 10 percent rating may be assigned based on 
limitation of lateral excursion under the revised criteria.  

Code 9903 provides that nonunion of the mandible is also to 
be evaluated on the basis of relative loss of masticatory 
function, with a 30 percent rating being warranted for severe 
impairment.  The June 1998 VA examiner indicated that the 
veteran's symptoms, including pain, reduced his masticatory 
efficiency to approximately 25 percent of normal function.  
Such a reduction in masticatory function constitutes severe 
impairment, for which a 30 percent rating is appropriate.  
However, a 30 percent rating is currently in effect and that 
is the maximum rating assignable under the rating schedule 
for the veteran's mandible disability on that basis.  

Therefore, considering the various aspects of the veteran's 
mandible disability, including impairment due to pain, an 
increased rating is not warranted at this time.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim and that, 
therefore, the provisions of § 5107(b) are not applicable.  

Total disability rating based on individual unemployability

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  For the purpose of 
one 60 percent disability, or one 40 percent disability in 
combination, disabilities resulting from common etiology or a 
single accident will be considered as one disability.  
38 C.F.R. § 4.16(a). 

In reaching its determination in this case the Board has 
followed the analysis of the United States Court of Veterans 
Appeals (Court) in Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The Court held that for a veteran to prevail in a 
claim for individual unemployability benefits, it is 
necessary that the record reflect some factor which takes 
his/her case outside the norm.  38 C.F.R. §§ 4.1, 4.15.  The 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high schedular rating 
which is assigned is recognition that the impairment makes it 
difficult to obtain and keep employment.  The question is 
whether or not the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he/she can find employment.  Moreover, there is no statute or 
regulation which requires VA to conduct a job market or 
employability survey to determine whether a claimant is 
unemployable as a result of one or more service-connected 
disabilities.  See Gary v. Brown, 7 Vet. App. 229 (1994); see 
also Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19.  For purposes of 
entitlement to individual unemployability due solely to 
service-connected disabilities, marginal employment is not to 
be considered substantially gainful employment.  38 C.F.R. 
§ 4.17.  Factors to be considered, however, will include the 
veteran's employment history, educational attainment and 
vocational experience.  38 C.F.R. § 4.16.  

Service connection is currently in effect for postoperative 
residuals of a fractured right mandible, rated 30 percent 
disabling; paralysis of the seventh cranial nerve, evaluated 
20 percent disabling; postoperative residuals of a 
patellectomy and meniscectomy of the right knee, rated 
20 percent disabling; postoperative residuals of a 
meniscectomy of the left knee, with patellar shaving, 
evaluated 10 percent disabling; traumatic deviated nasal 
septum, rated 10 percent disabling; headaches as a result of 
a head injury, rated 10 percent disabling; scars of the face, 
evaluated 10 percent disabling; right trigeminal nerve 
paresthesia, rated 10 percent disabling; left trigeminal 
nerve paresthesia, evaluated 10 percent disabling; residuals 
of a right ankle fracture, noncompensably disabling; and a 
tracheostomy scar, noncompensably disabling.  A combined 
80 percent rating has been assigned.  

First, the Board notes that the veteran does meet the 
percentage criteria for a total disability rating based on 
individual unemployability as set forth in § 4.16(a) as he 
has multiple service connected disabilities resulting from a 
single accident which combine to a rating in excess of 40 
percent and his combined rating is in excess of 70 percent.  

Accordingly, the question is whether the veteran is capable 
of performing the mental and physical acts connected with 
substantially gainful employment.  The medical evidence 
indicates that the veteran's mandible disability should not 
interfere with his ability to work, unless his masticatory 
ability is so impaired that it interferes with his nutrition.  
Although the veteran has stated that he cannot chew hard food 
and must adhere to a soft diet, there is no medical evidence 
of any nutritional impairment in this case.  The record shows 
that examiners have stated that the veteran is overweight, as 
further evidence that no nutritional impairment is present at 
this time.  Accordingly, the Board finds that the veteran's 
mandible disability does not significantly impact his ability 
to work.  

The record shows, however, that the veteran's service-
connected knee disabilities may limit his ability to perform 
heavy labor.  Examiners, including in May 1997, have stated 
that the veteran is incapable of repetitive lifting, 
balancing, climbing of ladders, handling heavy equipment, 
stooping, crawling, and driving a truck, primarily due to his 
orthopedic problems, such that he should be considered 
limited to sedentary or office-type work.  Nevertheless, the 
May 1997 examiner indicated that the veteran was then able to 
put up hay and do brick laying and furnace work "without too 
much difficulty" and working at his own pace.  The Board 
recognizes that the veteran has only a high school education 
and limited work experience since service.  However, the 
evidence of record clearly shows that he could work in 
positions that do not require heavy manual labor.  Moreover, 
the evidence indicates that, despite his various orthopedic 
disabilities-some of which are not service-connected-the 
veteran was at that time working as a farmer and a brick 
layer.  On the basis of the evidence of record, therefore, 
the Board is unable to find that the 

veteran's knee disabilities produce an inability to perform 
duties associated with substantially gainful employment.  

Moreover, although service connection is currently in effect 
for a number of other disabilities, the record does not show 
that any of those disabilities significantly decreases the 
veteran's ability to work.  Paralysis of the seventh cranial 
nerve and paresthesia in the distribution of the left and 
right trigeminal nerves do not affect his employability.  
Likewise, his facial and tracheostomy scars do not impede his 
ability to work.  The veteran's headaches have not been shown 
in recent years to cause significant disability.  And the 
record does not indicate that his right ankle fracture has 
been symptomatic at all for many years.  

It should be pointed out that the high combined schedular 
rating which has already assigned is recognition that the 
veteran's service-connected disabilities may make it 
difficult for him to obtain and keep employment.  It should 
also be noted that he has worked in VA's Vocational 
Rehabilitation program to try to train him for more suitable 
work.  Further, the June 1999 letter from a VA counseling 
psychologist indicates that the veteran had developed his own 
business and that he appears to be working in that job 
satisfactorily.  

On the basis of the evidence of record and in view of the 
fact that the veteran is currently apparently gainfully 
employed and also considering his educational attainment and 
employment history, the Board concludes that his service-
connected disabilities do not produce such impairment as to 
render him unable to secure or follow a substantially gainful 
occupation.  Accordingly, his claim for a total disability 
rating based on individual unemployability due to service-
connected disabilities must be denied.  In this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim and that, therefore, the provisions of 
§ 5107(b) are not applicable.  



ORDER

An increased rating for residuals of a fracture of the 
mandible, currently evaluated 30 percent disabling, is 
denied.  

A total disability rating based on individual unemployability 
based on service-connected disabilities is denied.  


		
	C. W. Symanski
	Member, Board of Veterans' Appeals


 

